DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 05/31/2022, with respect to the 35 U.S.C. 103 rejection of claims 12, 13, 15, and 19-25 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 12, 13, 15, and 19-25 has been withdrawn. 

Allowable Subject Matter
Claims 12-13, 15-23, and 26-27 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, the prior art of record fails to disclose, teach, or fairly suggest a driver comprising wherein the control unit performs a first control in which, when the continuous firing is selected, power is supplied to the switching mechanism to change the state of the switching mechanism from the second control state to the first control state and then the power supply to the switching mechanism is stopped and a second control in which, when a predetermined time elapses in a state where the continuous firing is selected and the switching mechanism is in the first control state, power is supplied to the switching mechanism to change the state of the switching mechanism from the first control state to the second control state and then the power supply to the switching mechanism is stopped.  The prior art of record that comes closest to teaching these limitations is Wu et al (US 9,238,298), Iijima et al (US 10,569,402), and Rajani et al (US 2014/0263535).  Wu, Iijima, and Rajani all fail to teach teach the driver comprises wherein the control unit performs a first control in which, when the continuous firing is selected, power is supplied to the switching mechanism to change the state of the switching mechanism from the second control state to the first control state and then the power supply to the switching mechanism is stopped and a second control in which, when a predetermined time elapses in a state where the continuous firing is selected and the switching mechanism is in the first control state, power is supplied to the switching mechanism to change the state of the switching mechanism from the first control state to the second control state and then the power supply to the switching mechanism is stopped.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Regarding claims 13 and 15-23, claims 13 and 15-23 are allowed because they contain the allowable subject matter of claim 12.

Regarding claim 26, the prior art of record fails to disclose, teach, or fairly suggest a driver comprising wherein a switching mechanism including a movable part having a first position to transmit operation force applied to the first operation member and the second operation member to the gas supply mechanism, and a second position not to transmit the operation force applied to the first operation member and the second operation member to the gas supply mechanism; and a control unit configured to control supplying power to the switching mechanism, wherein the control unit switches the movable part between the first position and the second position by supplying the power to the switching mechanism, and wherein the switching mechanism maintains the movable part at the first position or the second position even when the power supplied to the switching mechanism is stopped.  The prior art of record that comes closest to teaching these limitations is Wu et al (US 9,238,298), Iijima et al (US 10,569,402), and Rajani et al (US 2014/0263535).  Wu, Iijima, and Rajani all fail to teach the driver comprises wherein a switching mechanism including a movable part having a first position to transmit operation force applied to the first operation member and the second operation member to the gas supply mechanism, and a second position not to transmit the operation force applied to the first operation member and the second operation member to the gas supply mechanism; and a control unit configured to control supplying power to the switching mechanism, wherein the control unit switches the movable part between the first position and the second position by supplying the power to the switching mechanism, and wherein the switching mechanism maintains the movable part at the first position or the second position even when the power supplied to the switching mechanism is stopped..  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Regarding claim 27, the prior art of record fails to disclose, teach, or fairly suggest a driver comprising a switching mechanism including a plunger and a permanent magnet; and a control unit configured to control supplying power to the switching mechanism, wherein the control unit switches the plunger between a first position in which the striking portion is actuatable in the direction of striking the fastener and a second position in which the striking portion is blocked from being actuated in the direction of striking the fastener by supplying the power to the switching mechanism, and wherein the switching mechanism maintains the plunger at the first position or the second position by attractive force of the permanent magnet even when the power supplied to the switching mechanism is stopped..  The prior art of record that comes closest to teaching these limitations is Wu et al (US 9,238,298), Iijima et al (US 10,569,402), and Rajani et al (US 2014/0263535).  Wu, Iijima, and Rajani all fail to teach the driver comprises a switching mechanism including a plunger and a permanent magnet; and a control unit configured to control supplying power to the switching mechanism, wherein the control unit switches the plunger between a first position in which the striking portion is actuatable in the direction of striking the fastener and a second position in which the striking portion is blocked from being actuated in the direction of striking the fastener by supplying the power to the switching mechanism, and wherein the switching mechanism maintains the plunger at the first position or the second position by attractive force of the permanent magnet even when the power supplied to the switching mechanism is stopped.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731